Green, J.
delivered the opinion of the court.
The defendants pleaded several pleas to the plaintiffs’ action, to which a demurrer was filed. This demurrer brings under review the whole of the pleadings, and reaches the first substantial fault. 1 Cliitty, on Plead. 580: 3 Cranch’s Reports, 229. Without stopping to notice other defects in the declaration, it is enough to observe, that it alleges that the defendants, together with *193others who are not sued, executed their writing obligatory to the Governor, in the sum of five thousand dollars, &c.
The bond set out on oyer, is not for any sum; but instead of five thousand dollars, as alleged in the decía-ration the bond is blank.
This is not only a fatal variance, but renders it too uncertain upon which to maintain an action. '
Let the judgment be affirmed.
Judgment affirmed.